Dear Commissioner Cannon:
Reference is made to your request for an Attorney General's opinion regarding R.S. 40:1502.4(2)(a), which authorizes the governing authorities of fire protection districts to place liens upon structures and property for delinquent fire protection service charges.  R.S. 40:1502(2)(a) states, in pertinent part:
     "Such lien shall be placed upon the property only in the event of the refusal of the owner of a structure to pay said service charges when requested to do so by said governing authority within thirty days of receipt by such owner of such a request by registered or certified letter."
Specifically, you ask:
     "Can the Mound Fire Protection District file a lien for a delinquent fire protection service charge thirty (30) days after the notice of the delinquent service charge, which is sent certified mail return receipt requested, is unclaimed by the individual who owes the service charge for the fire protection services?"
In responding to your request, we have been guided by the following: The general purpose and object of a law must be kept in mind and a statute should be given a fair and reasonable interpretation which will effect the purpose and object for which it was enacted.  J. M. Brown Const. Co., Inc. v. D.  M. Mechanical Contractors, Inc., 275 So.2d 401 (La. 1973).  The spirit and reason of a statute may be considered where a literal meaning would defeat the clear purpose of the legislature. Curatorship of Parks, 26 So.2d 289 (La. 1942).  A statute should not be construed so as to defeat its evident object or purpose. Smith v. Lyon Cypress Co., 73 So. 312 (La. 1916)
The clear purpose of R.S. 40:1502(2)(a) is to enhance the ability of fire protection districts to collect delinquent service charges.  It is our opinion that the legislature did not intend to provide delinquent property owners with the ability to thwart collection of the delinquent service charges by refusing or failing to claim notice of delinquency.  As such, it is the opinion of this office that a fire protection district can file a lien for delinquent fire protection service charges thirty (30) days after the date the notice of delinquency (sent by certified mail) is "refused" or "unclaimed" by the individual who owes delinquent service charges.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 194n